ORDER

PER CURIAM:
AND NOW, this 9th day of July, 1999, upon consideration of the Certificate of Admission of Disability by Attorney that the respondent-attorney is suffering from a disabling condition which makes it impossible for him to continue to practice law, it is hereby
ORDERED that Phillip Junius Simpkins, Jr., is immediately transferred to inactive status pursuant to Rule 301(e), Pa.R.D.E., for an indefinite period and until further order of the Court. Respondent shall comply with Rule 217, Pa.R.D.E. All pending disciplinary proceedings against the respondent-attorney shall meanwhile be held in abeyance except for the perpetuation of testimony.